DISMISSED and Opinion Filed April 15, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00435-CR

                      KYLE DAMOND JONES, Appellant
                                  V.
                        STATE OF TEXAS, Appellee

                   On Appeal from the County Court at Law
                           Rockwall County, Texas
                       Trial Court Cause No. C19-0973

                       MEMORANDUM OPINION
            Before Chief Justice Burns and Justices Myers and Carlyle
                         Opinion by Chief Justice Burns
      Kyle Damond Jones has appealed the trial court’s determination to issue a

warrant for his arrest. Appellant has also filed an emergency motion requesting

relief. Concluding we do not have jurisdiction, we deny the motion and dismiss the

appeal.

      This Court may only review criminal appeals authorized by statute. Ragston

v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); see also TEX. CODE CRIM. PROC.

ANN. art. 44.02 (authorizing defendant’s right to appeal “under the rules hereinafter

prescribed”). Generally, criminal defendants may appeal only from final judgments.

See State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). Unless a
statute expressly grants a right of appeal, interlocutory orders are not appealable. See

Ragston, 424 S.W.3d at 52; Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim.

App. 1991).

      In this case, appellant’s appeal comes at a preliminary stage of the

proceedings. The trial court’s determination to issue an arrest warrant is neither a

final judgment nor an appealable interlocutory order. See Wright v. State, 969
S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.) (listing appealable interlocutory

orders and concluding determination to revoke bond not appealable); Bridle v. State,

16 S.W.3d 906, 908 n.1 (Tex. App.—Fort Worth 2000, no pet.) (listing appealable

interlocutory orders). Thus, we have no jurisdiction to consider appellant’s appeal.

See Ragston, 424 S.W.3d at 52; Apolinar, 820 S.W.2d at 794.

      In the absence of jurisdiction, we must dismiss the appeal without taking

further action. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

We deny appellant’s emergency motion for relief. We dismiss the appeal for want

of jurisdiction.




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200435F.U05


                                          –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

KYLE DAMOND JONES, Appellant                On Appeal from the County Court at
                                            Law, Rockwall County, Texas.
No. 05-20-00435-CR         V.               Trial Court Cause No. C19-0973.
                                            Opinion delivered by Chief Justice
STATE OF TEXAS, Appellee                    Burns. Justices Myers and Carlyle
                                            participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered April 15, 2020




                                      –3–